DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 5, filed 06/14/2022, with respect to objections to the claims have been fully considered and are persuasive.  The claim objections have been obviated by amendments to the claims.  The claim objections of claims 7, 10, and 11 have been withdrawn. 
Applicant’s arguments, see pages 5-6, filed 06/14/2022, with respect to 35 U.S.C 112(b) rejections have been fully considered and are persuasive.  The Examiner notes that the Applicant’s response refers to 35 U.S.C 112(a), which appears to be an error as no 35 U.S.C 112(a) rejections were made in the Office Action filed 03/14/2022.  The 35 U.S.C 112(b) rejections have been overcome by amendments to the claims.  The 35 U.S.C 112(b) rejections of claims 7-12 have been withdrawn.  However, due to the amendments to the claims, new 35 U.S.C 112(b) rejections are made.  Please see 35 U.S.C 112(b) rejections below.
Applicant's arguments, see page 6, filed 06/14/2022, with respect to 35 U.S.C 101 rejections of claims 7-12 have been fully considered but they are not persuasive. 
The Applicant argues that the added limitation “displaying a name of the illness, a possibility of the illness through a first grade evaluation, a processing method for the illness, and a risk degree of the illness through a second grade evaluation” overcomes the 35 U.S.C 101 rejection.  Specifically, the Applicant argues that the features of this limitation allow the computer system of claim 7 to present the possibility of the illness and a risk degree of the illness intuitively and precisely to the user and provide the processing method for the illness, thereby improving the user experiences.  The Applicant further argues that based on this analysis, the steps of the limitation are performed by the computer system instead of merely an abstract idea, are integrated into the practical application, and the computer system involves improvements for performing the steps of the limitation.
The Examiner disagrees and contends that the instant claims 7-13 remain unpatentable over 35 U.S.C 101 as being directed to an abstract idea.  The Examiner contends that the computer system performing the steps of the limitation does not resolve the 35 U.S.C 101 rejection.  A claim that requires a computer may still recite a mental process (MPEP 2106.04(a)(2)(III)(C)).  The Examiner further contends that the computer/processor is simply being used as a tool to perform the mental process (MPEP 2106.04(a)(2)(III)(C)(3)).  In Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649, 1652-53 (Fed. Cir. 2018), the Federal Circuit determined that claims directed to mental processes of parsing and comparing data were unpatentable over 35 U.S.C 101, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes.  Further, the Examiner points to MPEP 2106.04(a)(2)(III)(A) where it is recited that “claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions”.  An example of a claim that recites a mental process includes a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).  The Examiner maintains the 35 U.S.C 101 rejection and contends that the instant claims are directed to the mental process of collecting information, analyzing it, and displaying certain results of the collection and analysis and the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind.  Please see 35 U.S.C 101 rejections below.  
Applicant's arguments, see pages 6-8, filed 06/14/2022, with respect to 35 U.S.C 103 rejections have been fully considered but they are not persuasive.  The Applicant argues that the Howard and Maeda references can’t be used to show obviousness over the new claim amendment limitation added to independent claims 7, 10, and 11.  The Examiner disagrees.  The 35 U.S.C 103 rejections over Howard, in view of Maeda, are maintained for claims 7-12.  Howard, in view of Maeda, also renders obvious newly-added claim 13.  Please see 35 U.S.C 103 rejections below.

Status of the Claims
Claims 7-13 are now pending.
Support for the amendments in claims 7, 10, and 11 can be found in Figures 7-8 and page 14 of the Applicant’s specification (clean version 6/29/2020).
Support for new claim 13 can be found on page 21 (lines 5-8) of the Applicant’s specification (clean version 6/29/2020).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “a processing method for the illness” renders claim 7 (line 20), claim 10 (line 16), and claim 11 (line 18) indefinite.  It is unclear what exactly is being displayed in regarded to “a processing method for the illness”.  The Examiner notes that Figures 7 and 8 show an example of a processing method to be “Use a topical steroid, use a moisturizer, and remove allergens”.  The Examiner notes that in the Applicant’s specification, a processing method is equated to “the type and dosage of the drug” (page 14, line 11) and an example for the processing method is therapeutic drugs and/or therapies (page 14, lines 20-21).  Therefore, the Examiner certainly acknowledges support for the limitation “a processing method of the illness”, but is unsure about what the processing method includes.  For instance, does the processing method include the type of drug/therapy to use and the dosage, or does it include just the drug/therapy (as in Figures 7-8)?  There appears to be a different section of the display (elements 310 and 410 of Figures 7-8) for the dosage.
*Claims 8-9 and 12-13 are also rejected due to their dependency upon rejected claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-13 rejected under 35 U.S.C. 101 because claims 7-12 recite an abstract idea without significantly more.
Step 1
Independent claims 7, 10, and 11 are drawn to a system (i.e. machine), a method, and a non-transitory computer-readable storage medium, which all meet the requirements for step 1.

Step 2A – Prong 1
Regarding claims 7, 10, and 11, the following steps recite an abstract idea:
“outputting inquiry data for inquiring a user” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(III), the mental process grouping includes observations, evaluation, judgments, and opinions.  In this case, a human could output inquiry data of another for the purpose of inquiring a user.
“accepting response data regarding to the inquiry data” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(III), the mental process grouping includes observations, evaluation, judgments, and opinions.  In this case, a human could accept response data regarding to the inquiry data for the purpose of inquiring a user.
“performing a diagnosis based on the response data” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(III), the mental process grouping includes observations, evaluation, judgments, and opinions.  In this case, a human could perform a diagnosis if provided with response data.
“learning a type and dosage of a drug prescribed based on the diagnosis and the physical condition data comprised in the response data” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(III), the mental process grouping includes observations, evaluation, judgments, and opinions.  In this case, a human could learn a type and dosage of a drug prescribed based on the diagnosis and if provided with physical condition data comprised in the response data.
“recommending the drug associated with the diagnosis based on a result of the learning” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(III), the mental process grouping includes observations, evaluation, judgments, and opinions.  In this case, a human could recommend the drug associated with the diagnosis based on a result of the learning.
“accepting an input of a prescription result of how the symptom changes due to the drug based on the diagnosis result” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(III), the mental process grouping includes observations, evaluation, judgments, and opinions.  In this case, a human could accept an input of a prescription result of how the symptom changes due to the drug based on the diagnosis result.
“displaying a name of the illness, a possibility of the illness through a first grade evaluation, a processing method for the illness, and a risk degree of the illness through a second grade evaluation” is a mental process when given its broadest reasonable interpretation.  As discussed in MPEP 2106.04(a)(2)(III), the mental process grouping includes observations, evaluation, judgments, and opinions.  In this case, a human could communicate a name of the illness, a possibility of the illness through a first grade evaluation, a processing method for the illness, and a risk degree of the illness through a second grade evaluation.  In Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649, 1652-53 (Fed. Cir. 2018), the Federal Circuit determined that claims directed to mental processes of parsing and comparing data were unpatentable over 35 U.S.C 101, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes.  An example of a claim that recites a mental process includes a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016).  
Furthermore, the Applicant’s specification explains that the diagnosis of the illness can be performed, but that it is not easy to determine a drug for treating the illness on the basis of a single diagnosis result  (Page 1, lines 15-18).  In other words, the invention is directed towards a system, method, and non-transitory computer-readable storage medium that attempts to aid medical professionals in making determinations of drug recommendations based on medical diagnosis, not to make determinations that a human cannot.

Step 2A – Prong 2
Regarding claims 7, 10, and 11, the abstract idea is not integrated into a practical application.  The following elements do not add any meaningful limitation to the abstract idea:
“a processor and a computer-readable storage medium” are recited at a high level of generality.  For instance, the Applicant’s specification explains that the units and functions are implemented by reading and executing specified programs by a computer including a CPU and an information processing apparatus (page 23, lines 11-12).  The Applicant’s specification also explains that the programs are provided a solution recorded into computer-readable recording medium such as a floppy disk, a compact disk (CD or CD-ROM), and a digital versatile disc (DVD, DVD-ROM, or DVD-RAM) (page 23, lines 14-18).  A processor and a computer-readable storage medium can be considered extra-solution activity that allow for collection of data [MPEP 2106.05(g)].  It is also noted that a claim that requires a computer may still recite a mental process [MPEP 2106.04(a)(2)(III)(c)]. 
Furthermore, the “processor” and “computer-readable storage medium”, along with their associated functions and components, do not add any meaningful limitation to the abstract idea when considered in combination because “processor” and “computer-readable storage medium” are recited at a high level of generality and their related functions and components are merely implementing the abstract idea on a computer.

Step 2B
The additional elements of claims 7, 10, and 11, when considered either individually or in an ordered combination, are not enough to qualify as significantly more than the abstract idea.  As discussed above with respect to the integration of the abstract idea into a practical application, the “processor” and “computer-readable storage medium”, along with their associated functions and components, are recited at a high level of generality and simply amount to implementing the abstract idea on a computer.  The additional elements that were considered insignificant extra-solution activity have been re-analyzed and do not amount to anything more than what is well-understood, routine, and conventional.
“wherein the computer-readable storage medium is configured to store a computer-readable program” is well-understood, routine, and conventional, as discussed in page 23, lines 14-18.
“wherein the response data comprises an affected part, a symptom of the affected part, and physical condition data” is well-understood, routine, and conventional, as discussed in page 6, lines 6-9 (The information terminal outputs, for example, the inquiry related to the affected part (part or all of the body, such as the head, face, neck, ear, eye, mouth, arm, etc.) as the position where the symptoms occur and the content of the actual symptoms as the inquiry data).  
“the physical condition data comprises at least one of a body temperature, an image of an affected part, a blood pressure, a pulse or a respiration rate of the user” is well-understood, routine, and conventional, as discussed in page 7, lines 1-6.
The combination of additional elements adds nothing that is not already present when considered separately.  Therefore, claims 7, 10, and 11 recite an abstract idea without significantly more.

Dependent claims
Regarding claim 8, the limitation “wherein the processor is further configured to learn the type and dosage of the drug based on medical history and medication history of the user, and recommend the drug associated with the diagnosis” further limits the abstract idea.  A human can consider a patient’s medical history and medication history to further diagnose a type and dosage of a drug and to recommend the drug; thus this limitation also falls within the mental process grouping.
Regarding claim 9, the limitation “wherein the processor is further configured to notify a pharmacist capable of prescribing of the drug recommended by the recommendation unit” further limits the abstract idea.  A human can notify a pharmacist of the recommended drug; thus this limitation also falls within the mental process grouping.
Regarding claim 12, the limitation “wherein the accepting an input of a prescription result of how the symptom changes due to the drug comprises: accepting a positive evaluation that the symptom is cured, a negative evaluation that the symptom does not change or is deteriorated, or a neutral evaluation that whether the symptom improves is unknown” further limits the abstract idea.  A human is capable of accepting various evaluations based on the status of the symptom; thus this limitation also falls within the mental process grouping.
Regarding claim 13, the limitation “wherein the first grade evaluation is a grade evaluation with 5 levels, and the second grade evaluation is a grade evaluation with 10 levels” further limits the abstract idea.  A human is capable of communicating and performing a first grade evaluation and a second grade evaluation on grade evaluations with 5 and 10 levels, respectively; thus this limitation also falls within the mental process grouping.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Howard (U.S PGPub No. 2016/0350508) in view of Maeda (JP 2017131495) (please see attached English translation).
Regarding claim 7, Howard teaches (Figure 1, element 100) a computer system, for recommending a drug (abstract, paragraphs [0005] and [0025]), comprising: (Figure 1, element 102) a processor and a computer-readable storage medium, wherein the computer-readable storage medium is configured to store a computer-readable program (paragraphs [0025]-[0026] and [0050]), and the processor is configured to, when executing the computer-readable program, perform the following steps: (Figure 1, element 102) outputting inquiry data for inquiring a user (paragraphs [0022] and [0029]); (Figure 1, elements 102, 118, and 120) accepting response data regarding to the inquiry data (paragraph [0029]); and (Figure 1, element 124) learning a type of a drug prescribed based on the diagnosis and the physical condition data comprised in the response data (paragraphs [0031]-[0032] and [0035]), and recommending the drug associated with the diagnosis based on a result of the learning (paragraphs [0031]-[0032] and [0035]).  Howard does not specifically teach wherein the recommended drug is corresponding to a diagnosis result of an illness.  Howard also does not specifically teach performing a diagnosis based on the physical condition data comprised in the response data, wherein the response data comprises an affected part, a symptom of the affected part and physical condition data, and the physical condition data comprises at least one of a body temperature, an image of the affected part, a blood pressure, a pulse or a respiration rate of the user.  Howard also does not specifically teach recommending a specific dosage.  Howard also does not specifically teach accepting an input of a prescription result of how the symptom changes due to the drug based on the diagnosis result so that the prescription result is learned by the processor.  Howard further does not specifically teach wherein the processor is further configured to, when executing the computer-readable program, perform the following step: displaying a name of the illness, a possibility of the illness through a first grade evaluation, a processing method for the illness, and a risk degree of the illness through a second grade evaluation.
Howard teaches (Figure 1, element 114) that the symptom and medication profiles database can be compiled and updated based on current medical standards (paragraph [0030]).  Howard also teaches (Figure 1, element 114) that the database can be updated periodically upon receipt of new studies, medication, or published notices (paragraph [0030]).  Howard also teaches that the profiles can be actively updated using a cognitive computing system that can learn as the medical field expands its knowledge (paragraph [0035]).  Howard also teaches (Figure 1, element 102) that the user device can obtain a visual display for the UI over a network and display the visual display (paragraph [0025]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Howard’s drug recommendation computer system, method, and device can accept an input of a prescription result of how the symptom changes due to the drug so that the prescription result is learned by the processor.  One of ordinary skill in the art would have recognized that Howard’s system is able to learn and update based on receiving new studies (see paragraph [0030] of Howard).  One of ordinary skill in the art would recognize that new studies could include a prescription result of how the symptom changes due to the drug.  
Maeda teaches a disease diagnostic apparatus that is capable of diagnosing a disease with high accuracy, and uses a daily physical condition to help do so (paragraph [0001]).  Maeda teaches that the diagnostic apparatus is typically used for the elderly who are poor in subjective symptoms and are often dementia patients (paragraph [0006]).  Maeda further explains that this causes the patient to be unable to appeal the bad condition of the physical condition, and the pathological condition can’t be specified (paragraph [0006]).  Maeda explains that it is important to detect early and accurately physical conditions such as fever and hypertension (paragraph [0010]).  Maeda teaches (Figure 1, element 39) a disease diagnosis device that includes a vital measurement unit, an information management unit, and a display unit (paragraph [0127]).  Maeda also teaches (Figure 1, elements 12 and 39) that an inquiry may be made on the display unit of the disease diagnosis apparatus, and that selections of answers to the inquiry may be input on a touch panel (paragraph [0156]).  Maeda also teaches measuring physical conditions and vital signs of body temperature, oxygen saturation, pulse, blood pressure, body weight, body fat, and blood glucose level (paragraph [0133]).  Maeda teaches (Figure 1, element 12) that the information of the determination result for each disease can be displayed on the display unit or transmitted to the external terminal to be displayed (paragraph [0210]).  Maeda teaches that the severity determination information for determining the severity of the disease is also determined (paragraph [0198]).  Maeda explains that by using the severity determination information, not only the determination of the presence or absence of a disease but also the severity of the disease can be determined (paragraph [0198]).  Maeda explains that the severity can be indicated by a corresponding display such as a numerical value, a hospital visit, a hospitalization level, or the like divided into a plurality of stages (paragraph [0198]).  Maeda also teaches this severity determination makes it possible to present the treatment after it is determined the subject has a disease (paragraph [0208]).  Maeda also teaches (Figure 1, element 44) that information on the determination result of normal or abnormal for each item is recorded (paragraph [0153]).  Maeda further teaches that in the case where it is determined that “abnormality” is determined in the determination of the abnormality of the vital value, the determination that the abnormality is “abnormal” is notified by the two-stage display according to the degree (paragraph [0299]).  Maeda teaches that the two-stage display is two displays of “warning” or “caution” (paragraph [0299]).  Maeda teaches that “warning” indicates a serious or important abnormal value of the vital information, and “caution” is not a normal value but is a notification indicating that the change from the flat state is smaller than that of the warning (paragraph [0299]).  Maeda further teaches that this invention can be used as a reference tool when nurses prescribe medicines (paragraph [0529]).  Further, the type of medicine used for certain symptoms can be used as reference information by the pharmacist when taking the medicine (paragraph [0529]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Howard’s drug recommendation computer system, method, and device with Maeda’s disease diagnosis device.  One of ordinary skill in the art would recognize that Howard teaches a comparing module (Figure 1, element 126) that could perform the functions of a diagnosis unit (paragraph [0031]).  Howard teaches that the comparing module can be configured to receive a profile associated with symptoms entered by the user into the user device and can identify a set of one or more medications that the user has that is appropriate for treating the indicated set of symptoms (paragraph [0031]).  The comparing module of Howard can also identify one or more medications that the user needs to procure (paragraph [0032]).  One of ordinary skill in the art would also recognize that by recommending a certain medication (either one that the user already has or one that the user needs to procure), a recommended dose is provided as well as medications are given with information about dosage based on certain factors such as sex, age, body weight, etc.  One of ordinary skill in the art would have found it obvious that the diagnosis device of Maeda could be implemented in place of or in addition to Howard’s comparing module.  Maeda’s diagnosis device takes into account the physical condition of users, and one of ordinary skill in the art would recognize that the symptoms that affect the drug recommendation in Howard could very well be symptoms related to the physical condition of the user (such as blood pressure, body temperature, pulse, respiration rate).  One of ordinary skill in the art would have been motivated to use physical conditions of a user in making a diagnosis because it can offer a more accurate representation of the user’s condition, as opposed to be fully dependent on subjective symptoms.  One of ordinary skill in the art would have also found it obvious to implement the features of Maeda’s display (Figure 1, element 12; paragraph [0210]) with Howard’s display (paragraph [0025]).  One of ordinary skill in the art would equate Maeda’s determination of normal and abnormal vital signs (caution or warning) as a potential first grade evaluation and the severity of the disease as a potential second grade evaluation (paragraphs [0198] and [0299] of Maeda).  One of ordinary skill in the art would have also recognized that Maeda teaches displaying a processing method for the illness by presenting the treatment after it is determined that the patient has the disease (paragraph [0208] of Maeda).  One of ordinary skill in the art would have been motivated to include these features of Maeda’s display into Howard’s display and device to better inform the patient and user of the level of concern and risk associated with the patient’s condition.  For the purposes of a hospital, elderly home, or healthcare treatment center, such features can help medical staff divide patients into groups based on health risk levels (see paragraph [0451] of Maeda). 
Therefore, claim 7 is unpatentable over Howard and Maeda, et al.

Regarding claim 8, Howard, in view of Maeda, renders obvious the computer system of claim 7, as indicated hereinabove.  Howard also teaches wherein the processor is further configured to learn the type and dosage of the drug based on medical history and medication history of the user (paragraph [0035] – The system can retrieve medication data associated with the user.  This can be data entered previously by a user to reflect the current medications owned by the user, which would also offer information pertaining to the user’s medical history), and recommend the drug associated with the diagnosis (paragraphs [0032] and [0036]).
Therefore, claim 8 is unpatentable over Howard and Maeda, et al.

Regarding claim 9, Howard, in view of Maeda, renders obvious the computer system of claim 7, as indicated hereinabove.  Howard also teaches (Figure 4A, elements 402, 404, and 406 (e.g. notification units)) the computer system wherein the processor is further configured to notify a pharmacist capable of prescribing of the drug recommended by the processor (paragraphs [0027] and [0042] -  Devices on which a user interface may be used to receive symptoms and recommend medications could include a pharmacy or drugstore owned computer system).
Therefore, claim 9 is unpatentable over Howard and Maeda, et al.

Regarding claim 10, Howard teaches (Figures 1 and 2, element 200) a drug recommendation method (paragraph [0006] and [0034]), (Figure 1, element 100) performed by a computer system for recommending a drug (abstract, paragraphs [0006] and [0034]), comprising: (Figure 1, element 102) outputting inquiry data for inquiring a user (paragraphs [0022] and [0029]); (Figure 1, elements 102, 118, and 120) accepting response data regarding to the inquiry data (paragraph [0029]); and (Figure 1, element 124) learning a type of a drug prescribed based on the diagnosis and the physical condition data comprised in the response data (paragraphs [0031]-[0032] and [0035]), and recommending the drug associated with the diagnosis based on a result of the learning (paragraphs [0031]-[0032] and [0035]).  Howard does not specifically teach wherein the recommended drug is corresponding to a diagnosis result of an illness.  Howard also does not specifically teach performing a diagnosis based on the physical condition data comprised in the response data, wherein the response data comprises an affected part, a symptom of the affected part and physical condition data, and the physical condition data comprises at least one of a body temperature, an image of the affected part, a blood pressure, a pulse or a respiration rate of the user.  Howard also does not specifically teach recommending a specific dosage.  Howard also does not specifically teach accepting an input of a prescription result of how the symptom changes due to the drug based on the diagnosis result so that the prescription result is learned by the processor.  Howard also does not specifically teach wherein the method further comprises: displaying a name of the illness, a possibility of the illness through a first grade evaluation, a processing method for the illness, and a risk degree of the illness through a second grade evaluation.
Howard teaches (Figure 1, element 114) that the symptom and medication profiles database can be compiled and updated based on current medical standards (paragraph [0030]).  Howard also teaches (Figure 1, element 114) that the database can be updated periodically upon receipt of new studies, medication, or published notices (paragraph [0030]).  Howard also teaches that the profiles can be actively updated using a cognitive computing system that can learn as the medical field expands its knowledge (paragraph [0035]).  Howard also teaches (Figure 1, element 102) that the user device can obtain a visual display for the UI over a network and display the visual display (paragraph [0025]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Howard’s drug recommendation computer system, method, and device can accept an input of a prescription result of how the symptom changes due to the drug so that the prescription result is learned by the processor.  One of ordinary skill in the art would have recognized that Howard’s system is able to learn and update based on receiving new studies (see paragraph [0030] of Howard).  One of ordinary skill in the art would recognize that new studies could include a prescription result of how the symptom changes due to the drug.  
Maeda teaches a disease diagnostic apparatus that is capable of diagnosing a disease with high accuracy, and uses a daily physical condition to help do so (paragraph [0001]).  Maeda teaches that the diagnostic apparatus is typically used for the elderly who are poor in subjective symptoms and are often dementia patients (paragraph [0006]).  Maeda further explains that this causes the patient to be unable to appeal the bad condition of the physical condition, and the pathological condition can’t be specified (paragraph [0006]).  Maeda explains that it is important to detect early and accurately physical conditions such as fever and hypertension (paragraph [0010]).  Maeda teaches (Figure 1, element 39) a disease diagnosis device that includes a vital measurement unit, an information management unit, and a display unit (paragraph [0127]).  Maeda also teaches (Figure 1, elements 12 and 39) that an inquiry may be made on the display unit of the disease diagnosis apparatus, and that selections of answers to the inquiry may be input on a touch panel (paragraph [0156]).  Maeda also teaches measuring physical conditions and vital signs of body temperature, oxygen saturation, pulse, blood pressure, body weight, body fat, and blood glucose level (paragraph [0133]).  Maeda teaches (Figure 1, element 12) that the information of the determination result for each disease can be displayed on the display unit or transmitted to the external terminal to be displayed (paragraph [0210]).  Maeda teaches that the severity determination information for determining the severity of the disease is also determined (paragraph [0198]).  Maeda explains that by using the severity determination information, not only the determination of the presence or absence of a disease but also the severity of the disease can be determined (paragraph [0198]).  Maeda explains that the severity can be indicated by a corresponding display such as a numerical value, a hospital visit, a hospitalization level, or the like divided into a plurality of stages (paragraph [0198]).  Maeda also teaches this severity determination makes it possible to present the treatment after it is determined the subject has a disease (paragraph [0208]).  Maeda also teaches (Figure 1, element 44) that information on the determination result of normal or abnormal for each item is recorded (paragraph [0153]).  Maeda further teaches that in the case where it is determined that “abnormality” is determined in the determination of the abnormality of the vital value, the determination that the abnormality is “abnormal” is notified by the two-stage display according to the degree (paragraph [0299]).  Maeda teaches that the two-stage display is two displays of “warning” or “caution” (paragraph [0299]).  Maeda teaches that “warning” indicates a serious or important abnormal value of the vital information, and “caution” is not a normal value but is a notification indicating that the change from the flat state is smaller than that of the warning (paragraph [0299]).  Maeda further teaches that this invention can be used as a reference tool when nurses prescribe medicines (paragraph [0529]).  Further, the type of medicine used for certain symptoms can be used as reference information by the pharmacist when taking the medicine (paragraph [0529]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Howard’s drug recommendation computer system, method, and device with Maeda’s disease diagnosis device.  One of ordinary skill in the art would recognize that Howard teaches a comparing module (Figure 1, element 126) that could perform the functions of a diagnosis unit (paragraph [0031]).  Howard teaches that the comparing module can be configured to receive a profile associated with symptoms entered by the user into the user device and can identify a set of one or more medications that the user has that is appropriate for treating the indicated set of symptoms (paragraph [0031]).  The comparing module of Howard can also identify one or more medications that the user needs to procure (paragraph [0032]).  One of ordinary skill in the art would also recognize that by recommending a certain medication (either one that the user already has or one that the user needs to procure), a recommended dose is provided as well as medications are given with information about dosage based on certain factors such as sex, age, body weight, etc.  One of ordinary skill in the art would have found it obvious that the diagnosis device of Maeda could be implemented in place of or in addition to Howard’s comparing module.  Maeda’s diagnosis device takes into account the physical condition of users, and one of ordinary skill in the art would recognize that the symptoms that affect the drug recommendation in Howard could very well be symptoms related to the physical condition of the user (such as blood pressure, body temperature, pulse, respiration rate).  One of ordinary skill in the art would have been motivated to use physical conditions of a user in making a diagnosis because it can offer a more accurate representation of the user’s condition, as opposed to be fully dependent on subjective symptoms.  One of ordinary skill in the art would have also found it obvious to implement the features of Maeda’s display (Figure 1, element 12; paragraph [0210]) with Howard’s display (paragraph [0025]).  One of ordinary skill in the art would equate Maeda’s determination of normal and abnormal vital signs (caution or warning) as a potential first grade evaluation and the severity of the disease as a potential second grade evaluation (paragraphs [0198] and [0299] of Maeda).  One of ordinary skill in the art would have also recognized that Maeda teaches displaying a processing method for the illness by presenting the treatment after it is determined that the patient has the disease (paragraph [0208] of Maeda).  One of ordinary skill in the art would have been motivated to include these features of Maeda’s display into Howard’s display and device to better inform the patient and user of the level of concern and risk associated with the patient’s condition.  For the purposes of a hospital, elderly home, or healthcare treatment center, such features can help medical staff divide patients into groups based on health risk levels (see paragraph [0451] of Maeda). 
Therefore, claim 10 is unpatentable over Howard and Maeda, et al.

Regarding claim 11, Howard teaches (Figures 1 and 2, element 200) a non-transitory computer readable storage medium (abstract; paragraphs [0002], [0006], and [0034]), (Figure 1, element 102) storing a computer-readable program (paragraphs [0025]-[0026] and [0050]), wherein the computer-readable program is configured to, when executed by a processor, cause the processor to perform the following steps: (Figure 1, element 102) outputting inquiry data for inquiring a user (paragraphs [0022] and [0029]); (Figure 1, elements 102, 118, and 120) accepting response data regarding to the inquiry data (paragraph [0029]); and (Figure 1, element 124) learning a type of a drug prescribed based on the diagnosis and the physical condition data comprised in the response data (paragraphs [0031]-[0032] and [0035]), and recommending the drug associated with the diagnosis based on a result of the learning (paragraphs [0031]-[0032] and [0035]).  Howard does not specifically teach wherein the recommended drug is corresponding to a diagnosis result of an illness.  Howard also does not specifically teach performing a diagnosis based on the physical condition data comprised in the response data, wherein the response data comprises an affected part, a symptom of the affected part and physical condition data, and the physical condition data comprises at least one of a body temperature, an image of the affected part, a blood pressure, a pulse or a respiration rate of the user.  Howard also does not specifically teach recommending a specific dosage.  Howard also does not specifically teach accepting an input of a prescription result of how the symptom changes due to the drug based on the diagnosis result so that the prescription result is learned by the processor.  Howard also does not specifically teach wherein the computer-readable program is further configured to, when executed by the processor, cause the processor to perform the following steps: displaying a name of the illness, a possibility of the illness through a first grade evaluation, a processing method for the illness, and a risk degree of the illness through a second grade evaluation.
Howard teaches (Figure 1, element 114) that the symptom and medication profiles database can be compiled and updated based on current medical standards (paragraph [0030]).  Howard also teaches (Figure 1, element 114) that the database can be updated periodically upon receipt of new studies, medication, or published notices (paragraph [0030]).  Howard also teaches that the profiles can be actively updated using a cognitive computing system that can learn as the medical field expands its knowledge (paragraph [0035]).  Howard also teaches (Figure 1, element 102) that the user device can obtain a visual display for the UI over a network and display the visual display (paragraph [0025]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Howard’s drug recommendation computer system, method, and device can accept an input of a prescription result of how the symptom changes due to the drug so that the prescription result is learned by the processor.  One of ordinary skill in the art would have recognized that Howard’s system is able to learn and update based on receiving new studies (see paragraph [0030] of Howard).  One of ordinary skill in the art would recognize that new studies could include a prescription result of how the symptom changes due to the drug.  
Maeda teaches a disease diagnostic apparatus that is capable of diagnosing a disease with high accuracy, and uses a daily physical condition to help do so (paragraph [0001]).  Maeda teaches that the diagnostic apparatus is typically used for the elderly who are poor in subjective symptoms and are often dementia patients (paragraph [0006]).  Maeda further explains that this causes the patient to be unable to appeal the bad condition of the physical condition, and the pathological condition can’t be specified (paragraph [0006]).  Maeda explains that it is important to detect early and accurately physical conditions such as fever and hypertension (paragraph [0010]).  Maeda teaches (Figure 1, element 39) a disease diagnosis device that includes a vital measurement unit, an information management unit, and a display unit (paragraph [0127]).  Maeda also teaches (Figure 1, elements 12 and 39) that an inquiry may be made on the display unit of the disease diagnosis apparatus, and that selections of answers to the inquiry may be input on a touch panel (paragraph [0156]).  Maeda also teaches measuring physical conditions and vital signs of body temperature, oxygen saturation, pulse, blood pressure, body weight, body fat, and blood glucose level (paragraph [0133]).  Maeda teaches (Figure 1, element 12) that the information of the determination result for each disease can be displayed on the display unit or transmitted to the external terminal to be displayed (paragraph [0210]).  Maeda teaches that the severity determination information for determining the severity of the disease is also determined (paragraph [0198]).  Maeda explains that by using the severity determination information, not only the determination of the presence or absence of a disease but also the severity of the disease can be determined (paragraph [0198]).  Maeda explains that the severity can be indicated by a corresponding display such as a numerical value, a hospital visit, a hospitalization level, or the like divided into a plurality of stages (paragraph [0198]).  Maeda also teaches this severity determination makes it possible to present the treatment after it is determined the subject has a disease (paragraph [0208]).  Maeda also teaches (Figure 1, element 44) that information on the determination result of normal or abnormal for each item is recorded (paragraph [0153]).  Maeda further teaches that in the case where it is determined that “abnormality” is determined in the determination of the abnormality of the vital value, the determination that the abnormality is “abnormal” is notified by the two-stage display according to the degree (paragraph [0299]).  Maeda teaches that the two-stage display is two displays of “warning” or “caution” (paragraph [0299]).  Maeda teaches that “warning” indicates a serious or important abnormal value of the vital information, and “caution” is not a normal value but is a notification indicating that the change from the flat state is smaller than that of the warning (paragraph [0299]).  Maeda further teaches that this invention can be used as a reference tool when nurses prescribe medicines (paragraph [0529]).  Further, the type of medicine used for certain symptoms can be used as reference information by the pharmacist when taking the medicine (paragraph [0529]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Howard’s drug recommendation computer system, method, and device with Maeda’s disease diagnosis device.  One of ordinary skill in the art would recognize that Howard teaches a comparing module (Figure 1, element 126) that could perform the functions of a diagnosis unit (paragraph [0031]).  Howard teaches that the comparing module can be configured to receive a profile associated with symptoms entered by the user into the user device and can identify a set of one or more medications that the user has that is appropriate for treating the indicated set of symptoms (paragraph [0031]).  The comparing module of Howard can also identify one or more medications that the user needs to procure (paragraph [0032]).  One of ordinary skill in the art would also recognize that by recommending a certain medication (either one that the user already has or one that the user needs to procure), a recommended dose is provided as well as medications are given with information about dosage based on certain factors such as sex, age, body weight, etc.  One of ordinary skill in the art would have found it obvious that the diagnosis device of Maeda could be implemented in place of or in addition to Howard’s comparing module.  Maeda’s diagnosis device takes into account the physical condition of users, and one of ordinary skill in the art would recognize that the symptoms that affect the drug recommendation in Howard could very well be symptoms related to the physical condition of the user (such as blood pressure, body temperature, pulse, respiration rate).  One of ordinary skill in the art would have been motivated to use physical conditions of a user in making a diagnosis because it can offer a more accurate representation of the user’s condition, as opposed to be fully dependent on subjective symptoms.  One of ordinary skill in the art would have also found it obvious to implement the features of Maeda’s display (Figure 1, element 12; paragraph [0210]) with Howard’s display (paragraph [0025]).  One of ordinary skill in the art would equate Maeda’s determination of normal and abnormal vital signs (caution or warning) as a potential first grade evaluation and the severity of the disease as a potential second grade evaluation (paragraphs [0198] and [0299] of Maeda).  One of ordinary skill in the art would have also recognized that Maeda teaches displaying a processing method for the illness by presenting the treatment after it is determined that the patient has the disease (paragraph [0208] of Maeda).  One of ordinary skill in the art would have been motivated to include these features of Maeda’s display into Howard’s display and device to better inform the patient and user of the level of concern and risk associated with the patient’s condition.  For the purposes of a hospital, elderly home, or healthcare treatment center, such features can help medical staff divide patients into groups based on health risk levels (see paragraph [0451] of Maeda). 
Therefore, claim 11 is unpatentable over Howard and Maeda, et al.

Regarding claim 12, Howard, in view of Maeda, renders obvious the computer system of claim 7, as indicated hereinabove.  Howard does not necessarily teach the limitation of instant claim 12, that is wherein the accepting an input of a prescription result of how the symptom changes due to the drug comprises: accepting a positive evaluation that the symptom is cured, a negative evaluation that the symptom does not change or is deteriorated, or a neutral evaluation that whether the symptom improves is unknown.
Howard teaches (Figure 1, element 114) that the symptom and medication profiles database can be compiled and updated based on current medical standards (paragraph [0030]).  Howard also teaches (Figure 1, element 114) that the database can be updated periodically upon receipt of new studies, medication, or published notices (paragraph [0030]).  Howard also teaches that the profiles can be actively updated using a cognitive computing system that can learn as the medical field expands its knowledge (paragraph [0035]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Howard’s drug recommendation computer system, method, and device can accept an input of a prescription result of how the symptom changes by the drug so that the prescription result is learned by the processor.  One of ordinary skill in the art would have recognized that Howard’s system is able to learn and update based on receiving new studies (see paragraph [0030] of Howard).  One of ordinary skill in the art would recognize that new studies could include a prescription result of how the symptom changes due to the drug.  One of ordinary skill in the art would have found it obvious to contemplate that the prescription result could have a range of positive to negative outcomes based on the status of the change in symptoms.
Therefore, claim 12 is unpatentable over Howard and Maeda, et al.

Regarding claim 13, Howard, in view of Maeda, renders obvious the computer system of claim 7, as indicated hereinabove.  Howard does not specifically teach the limitations of instant claim 13, that is wherein the first grade evaluation is a grade evaluation with 5 levels, and the second grade evaluation is a grade evaluation with 10 levels.
Maeda teaches (Figure 1, element 12) that the information of the determination result for each disease can be displayed on the display unit or transmitted to the external terminal to be displayed (paragraph [0210]).  Maeda teaches that the severity determination information for determining the severity of the disease is also determined (paragraph [0198]).  Maeda explains that by using the severity determination information, not only the determination of the presence or absence of a disease but also the severity of the disease can be determined (paragraph [0198]).  Maeda explains that the severity can be indicated by a corresponding display such as a numerical value, a hospital visit, a hospitalization level, or the like divided into a plurality of stages (paragraph [0198]).  Maeda also teaches this severity determination makes it possible to present the treatment after it is determined the subject has a disease (paragraph [0208]).  Maeda also teaches (Figure 1, element 44) that information on the determination result of normal or abnormal for each item is recorded (paragraph [0153]).  Maeda further teaches that in the case where it is determined that “abnormality” is determined in the determination of the abnormality of the vital value, the determination that the abnormality is “abnormal” is notified by the two-stage display according to the degree (paragraph [0299]).  Maeda teaches that the two-stage display is two displays of “warning” or “caution” (paragraph [0299]).  Maeda teaches that the vital abnormality determination processing unit classifies the vital information measured by the vital measurement unit in at least three stages of normal, caution, and warning (claim 2, page 37 of English translation).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Howard’s drug recommendation computer system, method, and device with Maeda’s disease diagnosis device.  One of ordinary skill in the art would have also found it obvious to implement the features of Maeda’s display (Figure 1, element 12; paragraph [0210]) with Howard’s display (paragraph [0025]).  One of ordinary skill in the art would equate Maeda’s determination of normal and abnormal vital signs (caution or warning) as a potential first grade evaluation and the severity of the disease as a potential second grade evaluation (paragraphs [0198] and [0299] of Maeda).  One of ordinary skill in the art would recognize that Maeda teaches that the determination of vital signs must include at least three stages, and could therefore include more based on the user’s discretion (see claim 2, page 37 of Maeda English Translation).  One of ordinary skill in the art would have also found it obvious that the severity could be rated on a 1-10 scale based on Maeda’s teaching of using a numerical scale (see paragraph [0198]).  One of ordinary skill in the art would have been motivated to include these features of Maeda’s display into Howard’s display and device to better inform the patient and user of the level of concern and risk associated with the patient’s condition.  For the purposes of a hospital, elderly home, or healthcare treatment center, such features can help medical staff divide patients into groups based on health risk levels (see paragraph [0451] of Maeda). 
Therefore, claim 13 is unpatentable over Howard and Maeda, et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  T, et al. (U.S PGPub No. 2019/0198169) teaches methods, apparatus, and systems to improve selection of medical treatment.  Bates (U.S PGPub No. 2018/0365383) teaches systems and methods for examining patients and generating diagnostic medical data to make automated diagnoses and treatment recommendations to patients and doctors.  Kraft (U.S PGPub No. 2012/0041778) teaches a system and method for determining an optimal combination drug product for a particular patient.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        

/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792